DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from US provisional application 63/157376, filed on 3/5/2021. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaccabarozzi et al. (US PGPub 2011/0037960, Scaccabarozzi hereinafter). 
Regarding claim 1, Scaccabarozzi discloses a method (Figs. 1-4, paras. [0010], [0058]-[0066]), comprising: 
positioning a cleaning electrode adjacent to an exposure face of a photolithography reticle (Figs. 1-4, paras. [0048], [0057]-[0060], [0062], a cleaning electrode 10, 25, 26, 40 is arranged adjacent a patterned surface 11 of the patterning device 12); 
applying, to the cleaning electrode, a voltage with a first polarity (Figs. 1-4, paras. [0035], [0039], [0044]-[0046], [0048], [0050]-[0053], [0057], [0060]-[0064], a voltage supply controller 20 controls the voltage supply 13 to apply voltage having a first polarity to the cleaning electrode 10 or 25, 26, or 40); and 
switching the voltage from the first polarity to a second polarity opposite the first polarity (Figs. 1-4, paras. [0037], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], the polarity of the voltage applied to the cleaning electrode 10 or 25, 26 is switched to alternately attract negatively charged particles and positively charged particles to the cleaning electrode).  
Regarding claim 2, Scaccabarozzi discloses further comprising positioning a first film between the cleaning electrode and the exposure face while applying the voltage (Figs. 1-4, paras. [0037], [0039], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], an adhesive layer is coated on the cleaning electrode to retain particles on the electrode during cleaning). 
Regarding claim 3, Scaccabarozzi discloses further comprising drawing charged debris particles of the second polarity from the exposure face to the film while the voltage is at the first polarity (Figs. 1-4, paras. [0037], [0039], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], negatively charged contaminant particles are attracted to the cleaning electrode when the positive voltage is applied to the cleaning electrode, and the contaminant particles are retained on the adhesive layer).
Regarding claim 4, Scaccabarozzi discloses further comprising drawing charged debris particles of the first polarity from the exposure face to the film while the voltage is at the second polarity (Figs. 1-4, paras. [0037], [0039], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], positively charged contaminant particles are attracted to the cleaning electrode when the negative voltage is applied to the cleaning electrode, and the contaminant particles are retained on the adhesive layer).
Regarding claim 7, Scaccabarozzi discloses wherein the first film includes a polymer material (Figs. 1-4, paras. [0039], [0064], the adhesive coating is a formaldehyde resin).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi. 
Regarding claim 8, Scaccabarozzi discloses a method (Figs. 1-4, paras. [0010], [0058]-[0066]), comprising: 
performing an extreme ultraviolet photolithography process with an extreme ultraviolet reticle (Figs. 1-4, paras. [0016], [0025]-[0027], [0045], an EUV lithographic apparatus exposes a pattern on a patterning device MA, 12 onto a substrate W using EUV radiation); 
positioning a cleaning electrode adjacent to an exposure face of the extreme ultraviolet reticle (Figs. 1-4, paras. [0016], [0048], [0057]-[0060], [0062], a cleaning electrode 10, 25, 26, 40 is arranged adjacent a patterned surface 11 of the patterning device 12); and
cleaning debris from the exposure face by generating an electric field of alternating polarity with the cleaning electrode (Figs. 1-4, paras. [0037], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], the polarity of the voltage applied to the cleaning electrode 10 or 25, 26 is switched to alternately attract negatively charged particles and positively charged particles to the cleaning electrode). However, the first embodiment of Scaccabarozzi does not appear to explicitly describe positioning the cleaning electrode adjacent to the exposure face of the reticle after performing the photolithography process. 
A second embodiment of Scaccabarozzi discloses positioning a cleaning electrode adjacent to an exposure face of the extreme ultraviolet reticle after performing the extreme ultraviolet photolithography process (Figs. 1-4, paras. [0016], [0041], the cleaning system is provided in a separate cleaning chamber, and the cleaning electrode 40 is moved relative to the patterning device 12 to scan across all of the patterned surface 11 in order to remove contaminant particles from the entire surface after the EUV lithographic process has been performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included positioning the cleaning electrode adjacent to the exposure face of the extreme ultraviolet reticle after performing the extreme ultraviolet photolithography process as taught by the second embodiment as taught by Scaccabarozzi after performing the extreme ultraviolet photolithography process in the method as taught by the first embodiment of Scaccabarozzi since including positioning a cleaning electrode adjacent to an exposure face of the extreme ultraviolet reticle after performing the extreme ultraviolet photolithography process is commonly used to enable the cleaning electrode to scan across the entirety of the patterned surface of the reticle for complete particle removal from the surface of the reticle (Scaccabarozzi, para. [0041]). 
Regarding claim 9, Scaccabarozzi discloses further comprising capturing a first portion of the debris with a first film positioned between the cleaning electrode and the exposure face while generating the electric field (Figs. 1-4, paras. [0037], [0039], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], an adhesive layer is coated on the cleaning electrode to retain particles on the electrode during cleaning).
Regarding claim 11, Scaccabarozzi discloses further comprising generating the electric field by applying a voltage of alternating polarity of the cleaning electrode (Figs. 1-4, paras. [0037], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], the polarity of the voltage applied to the cleaning electrode 10 or 25, 26 is switched to alternately attract negatively charged particles and positively charged particles to the cleaning electrode).  
Regarding claim 13, Scaccabarozzi discloses wherein positioning the cleaning electrode adjacent to the exposure face includes positioning the cleaning electrode directly below the exposure face (Figs. 1-4, paras. [0016], [0041], [0048], [0057]-[0060], [0062], a cleaning electrode 10, 25, 26, 40 is arranged below a patterned surface 11 of the patterning device 12). 
Regarding claim 14, Scaccabarozzi discloses wherein generating the electric field includes applying ground voltage to the extreme ultraviolet reticle (Figs. 1-4, paras. [0016], [0036], [0048],  the patterning device 12 is grounded). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as applied to claim 8 above, and further in view of Bai et al. (US PGPub 2020/0348599, Bai hereinafter)
Regarding claim 12, Scaccabarozzi does not appear to explicitly describe wherein the debris includes particles from droplets utilized to generate extreme ultraviolet light during the extreme ultraviolet photolithography process. 
Bai discloses wherein the debris includes particles from droplets utilized to generate extreme ultraviolet light during the extreme ultraviolet photolithography process (Figs. 1, 10, paras. [0029], [0031], [0036], the EUV source 120 generate an EUV beam by irradiating source drops 121 with a laser beam, and the debris particles are derived from the source drops 121). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the debris includes particles from droplets utilized to generate extreme ultraviolet light during the extreme ultraviolet photolithography process as taught by Bai as the debris in the method as taught by Scaccabarozzi since including wherein the debris includes particles from droplets utilized to generate extreme ultraviolet light during the extreme ultraviolet photolithography process is commonly used to remove contamination particles from all sources from the reticle in an EUV lithography system which uses irradiating a metal droplet with a laser for the source of the EUV illumination. The EUV illumination improves device integration density by allowing formation of finer patterns, and the removal of debris from the reticle caused by the EUV radiation source minimizes pattern failures (see Bai, paras. [0003]-[0004]). 

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi in view of Perez-Falcon et al. (US PGPub 2020/0348606, Perez-Falcon hereinafter).
Regarding claim 15, Scaccabarozzi discloses a reticle cleaning system (Figs. 1-4), comprising:
a cleaning electrode (Figs. 1-4, paras. paras. [0048], [0057]-[0060], [0062], a cleaning electrode 10, 25, 26, 40 is arranged adjacent a patterned surface 11 of the patterning device 12); 
a debris capture film supported adjacent to the cleaning electrode (Figs. 1-4, paras. [0037], [0039], [0045]-[0046], [0048], [0050]-[0053], [0062]-[0064], an adhesive layer is coated on the cleaning electrode to retain particles on the electrode during cleaning); and
a voltage source configured to draw debris from a photolithography reticle to the debris capture film by applying a voltage of alternating polarity to the cleaning electrode when the cleaning electrode is adjacent to the photolithography reticle with the debris capture film positioned between the photolithography reticle and the cleaning electrode (Figs. 1-4, paras. [0035], [0037], [0039], [0044]-[0046], [0048], [0050]-[0053], [0057], [0060]-[0064], a voltage supply controller 20 controls the voltage supply 13 to apply voltage to the cleaning electrode 10 or 25, 26, or 40 and away from the patterning device 12. The polarity of the voltage applied to the cleaning electrode 10 or 25, 26 is switched to alternately attract negatively charged particles and positively charged particles to the cleaning electrode. The adhesive layer retains the particles attracted toward the electrode during cleaning). Scaccabarozzi does not appear to explicitly describe the debris capture film spaced apart from the cleaning electrode. 
Perez-Falcon discloses wherein the debris capture film is spaced apart from the cleaning electrode (Fig. 5, para. [0071], the upper layer 540 is formed of a polymer to capture particulate contaminants, and the electrode 510 may be below the upper surface in the cleaning substrate 500 and can underlie only part of the surface; thus, the electrode is arranged to be spaced apart from the upper layer 540). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the debris capture film is spaced apart from the cleaning electrode as taught by Perez-Falcon as the position of the debris capture film and the electrode in the reticle cleaning system as taught by Scaccabarozzi since including wherein the debris capture film is spaced apart from the cleaning electrode is commonly used to arrange the cleaning system to enable access to the electrode for maintenance.
Regarding claim 18, Scaccabarozzi as modified by Perez-Falcon discloses wherein the debris capture film is a rigid film (Scaccabarozzi, Figs. 1-4, paras. [0039], [0064], the adhesive coating is a formaldehyde resin).
Regarding claim 19, Scaccabarozzi as modified by Perez-Falcon discloses wherein the debris capture electrode has a planar surface facing the debris capture film (Scaccabarozzi, Figs. 1-4, paras. [0039], [0064], the adhesive coating is formed facing the electrode, and Perez-Falcon, Fig. 5, para. [0071], the upper layer 540 is formed of a polymer to capture particulate contaminants, and the electrode 510 may be below the upper surface in the cleaning substrate 500 and can underlie only part of the surface). 
Regarding claim 20, Scaccabarozzi as modified by Perez-Falcon discloses wherein the reticle is an extreme ultraviolet reticle (Scaccabarozzi, Figs. 1-4, paras. [0016], [0025]-[0027], [0045], an EUV lithographic apparatus exposes a pattern on a patterning device MA, 12 onto a substrate W using EUV radiation). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scaccabarozzi as modified by Perez-Falcon as applied to claim 15 above, and further in view of Onvlee et al. (US PGPub 2015/0241797, Onvlee hereinafter).
Regarding claim 17, Scaccabarozzi as modified by Perez-Falcon does not appear to explicitly describe wherein the debris capture film is a flexible film.
Onvlee discloses wherein the debris capture film is a flexible film (Figs. 6-8, paras. [0080]-[0085], a cleaning system 500 includes a layer of flexible tape 502 to capture particles from the patterning device 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the debris capture film is a flexible film as taught by Onvlee as the debris capture film in the reticle cleaning system as taught by Scaccabarozzi as modified by Perez-Falcon since including wherein the debris capture film is a flexible film is commonly used to provide conformation to the reticle surface to completely remove particle contaminants. 

Allowable Subject Matter
Claims 5, 6, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 5, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising: removing the first film from between the cleaning electrode and the exposure face; positioning a second film between the cleaning electrode and the exposure face; applying, to the cleaning electrode the voltage with the first polarity after positioning the second film between the cleaning electrode and the exposure face and switching the voltage from the first polarity to the second polarity after positioning the second film between the cleaning electrode and the exposure face. These limitations in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious wherein positioning the first film between the cleaning electrode and the exposure face includes coupling the first film to support pins positioned on the cleaning electrode. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten. 
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising: replacing the first film with a second film; and capturing a second portion of the debris with the second film while generating the electric field with the cleaning electrode. These limitations in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising support pins extending from a surface of the cleaning electrode, wherein the support pins support the debris capture film adjacent to and spaced apart from the cleaning electrode. These limitations in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (KR10-2009-0122647) discloses removing particles from a pellicle using a conductive pellicle frame and a conductive collector. 
Hayashi (US PGPub 2009/0128795) discloses electrodes arranged in the vicinity of a reticle to form an electric field to prevent particles from attaching to the reticle. 
Wu et al. (US PGPub 2014/0253887) discloses producing an electric field for repelling charged particles from the photomask.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882